Citation Nr: 1717289	
Decision Date: 05/19/17    Archive Date: 06/05/17

DOCKET NO.  13-03 615A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Petersburg, Florida


THE ISSUES

1.  Entitlement to restoration of the 30 percent rating for traumatic arthritis of the right knee, status post menisectomy, reduced to 10 percent from September 1, 2010 to August 15, 2012.

2.  Whether new and material evidence has been received to reopen the claim of entitlement to service connection for arthritis of the cervical spine, and if so, whether service connection is warranted.

3.  Entitlement to service connection for a right foot disability.

4.  Entitlement to a rating in excess of 30 percent for traumatic arthritis of the right knee, status post menisectomy

5.  Entitlement to a total disability rating due to individual unemployability (TDIU).  




REPRESENTATION

Veteran represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

The Veteran


ATTORNEY FOR THE BOARD

K. M. Schaefer, Counsel


INTRODUCTION

The Veteran served on active duty from March 1980 to June 1995.  

This case comes before the Board of Veterans' Appeals (Board) on appeal of June 2010 and September 2010 rating decisions by the Department of Veterans Affairs (VA) Regional Office (RO) in St. Petersburg, Florida.  

In November 2016, the Veteran testified at a hearing at the RO before the undersigned Veterans Law Judge.  A transcript of the proceeding is of record. 

The record before the Board consists solely of electronic records within Virtual VA and the Veterans Benefits Management System (VBMS).   

The issues of entitlement to service connection for a cervical spine disability, entitlement to right foot disabilities, entitlement to a rating in excess of 30 percent for traumatic arthritis of the right knee, status post menisectomy, and TDIU are addressed in the REMAND that follows the below ORDER.

FINDINGS OF FACT

1.  In July 2010, the RO reduced the disability evaluation for the Veteran's service-connected traumatic arthritis of the right knee, status post menisectomy from 30 percent to 10 percent, effective September 1, 2010, resulting in a reduction in his combined rating from 60 percent to 40 percent. 

2.  The Veteran was not provided notice of the proposed reduction or provided the opportunity to submit evidence or attend a hearing prior to the July 2010 rating decision effecting the reduction. 

3.  The reduction in rating was based on findings in February 2010 treatment notes and a March 2010 VA examination which were not sufficient to establish sustained improvement in the Veteran's service-connected traumatic arthritis of the right knee, status post menisectomy.  

4.  A March 1999 rating decision denied a claim of entitlement to service connection for a cervical spine disability, and no new and material evidence was received within one year of the denial. 

5.  The evidence added to the record after the expiration of the appeal period includes evidence that is not cumulative or redundant of the evidence previously of record and that relates to an unestablished fact necessary to substantiate the claim of entitlement to service connection for a cervical spine disability.


CONCLUSIONS OF LAW

1.  The criteria for restoration of the 30 percent rating for traumatic arthritis of the right knee, status post menisectomy, from September 1, 2010 to August 15, 2012 have been met.  38 U.S.C.A. § 1155 (West 2014); 38 C.F.R. §§ 3.105, 3.344, 4.1, 4.3, 4.7, 4.10, 4.13, 4.14, 4.21 (2016).

2.  New and material evidence has been received to reopen the claim of entitlement to service connection for a cervical spine disability.  38 U.S.C.A. § 5108 (West 2014); 38 C.F.R. § 3.156 (2016).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I. Duty to Assist

As the Board's decision herein to grant the claim of entitlement to restoration of a 30 percent rating for traumatic arthritis of the right knee, status post menisectomy, from September 1, 2010 to August 15, 2012 and to reopen the claim for service connection for a cervical spine disability is a full grant of the benefits sought on appeal, no further action is required to comply with the Veterans Claims Assistance Act of 2000 (VCAA). 

II. Rating Reduction

Based on the findings at a March 2010 VA examination, in a June 2010 rating decision, the RO reduced the rating assigned to the Veteran's right knee disability from 30 percent to 10 percent.  This change resulted in a reduction to the Veteran's overall combined rating from 60 percent to 40 percent, effective September 1, 2010.   A September 2012 rating decision granted entitlement to a temporary 100 percent rating for a period of post-surgical convalescence, beginning August 16, 2012, followed by an increased rating of 30 percent for the right knee disability, effective from October 1, 2013.  Therefore, the reduced rating was only in effect from September 1, 2010 to August 15, 2012, and only that period is on appeal.  

Any change in rating that results in a reduction or discontinuance of compensation payments, requires that the Veteran be provided a rating proposing the reduction or discontinuance will be prepared setting forth all material facts and reasons.  38 C.F.R. § 3.105 (e) (2016).  In the advance written notice, the beneficiary will be informed of his right for a pre-determination hearing, and if a timely request for such a hearing is received (i.e., within 30 days), benefit payments shall be continued at the previously established level pending a final determination. 38 C.F.R. § 3.105 (i)(1) (2016).  As the Veteran's combined rating was reduced from 60 percent to 40 percent, notice of the proposed reduction was required in this case.  However, the Veteran was provided with no such notice.

Moreover, ratings on account of diseases subject to temporary or episodic improvement will not be reduced on any one examination, except in those instances where all the evidence of record clearly warrants the conclusion that sustained improvement has been demonstrated.  38 C.F.R. § 3.344 (a).  Here, while the rating decision cites findings from both a VA examination and VA treatment reports, all of the findings are dated within weeks of each other in February 2010 and March 2010.  In addition, as the rating assigned in light of the prior examination was 30 percent, and the next rating assigned was for surgical intervention for the Veteran's right knee disability, the Board determines that a preponderance of the evidence does not demonstrate that the Veteran's right knee disability had undergone a sustained improvement during the period from September 2010 to August 2012.  See Brown v. Brown, 5 Vet. App. 413, 421 (1993).  In light of the above, the Board determines that the rating of 30 percent for the Veteran's traumatic arthritis of the right knee, status post menisectomy must be restored, and the claim is granted.

III. New and Material Evidence

Generally, a claim that has been denied in an unappealed RO decision may not thereafter be reopened and allowed. 38 U.S.C.A. § 7105 (c) (West 2014).  The exception to this rule is 38 U.S.C.A. § 5108, which provides that if new and material evidence is presented or secured with respect to a claim that has been disallowed, the Secretary shall reopen the claim and review the former disposition of the claim.  Moreover, new and material evidence received prior to the expiration of the appeal period, or prior to the appellate decision if a timely appeal has been filed, will be considered as having been filed in connection with the claim which was pending at the beginning of the appeal period.  38 C.F.R. § 3.156 (b).

New evidence is defined as existing evidence not previously submitted to agency decisionmakers.  Material evidence means evidence that, by itself or when considered with previous evidence of record, relates to an unestablished fact necessary to substantiate the claim.  New and material evidence can be neither cumulative nor redundant of the evidence previously of record, and must raise a reasonable possibility of substantiating the claim.  38 C.F.R. § 3.156 (a). 

The Court has interpreted the language of 38 C.F.R. § 3.156 (a) as creating a low threshold, and viewed the phrase "raises a reasonable possibility of substantiating the claim" as "enabling rather than precluding reopening."  The Court emphasized that the regulation is designed to be consistent with 38 C.F.R. § 3.159 (c)(4), which "does not require new and material evidence as to each previously unproven element of a claim."  Shade v. Shinseki, 24 Vet. App. 110 (2010). 

For the purpose of establishing whether new and material evidence has been submitted, the credibility of evidence is presumed unless the evidence is inherently incredible or consists of statements that are beyond the competence of the person or persons making them.  See Justus v. Principi, 3 Vet. App. 510, 513 (1992); Meyer v. Brown, 9 Vet. App. 425, 429 (1996); King v. Brown, 5 Vet. App. 19, 21 (1993).

In an October 1995 decision, the claim of entitlement to service connection for a cervical spine disability was denied on the basis that the evidence did not show a current disability.  The claim was again denied for the same reason in a March 1999 rating decision.  The Veteran did not appeal either decision or submit new and material evidence within one year of the denial, and so, the decisions became final. 

The next communication from the Veteran regarding this claim was received in November 2009.  In support of this claim to reopen, additional personal statements have been received, as well as VA treatment records and the report of a March 2010 VA examination.  The medical evidence establishes that the Veteran has a current disability of the neck, diagnosed as cervical spondylosis by the VA examiner.  Therefore, the Board determines that the evidence added to the record after the expiration of the appeal period includes evidence that is not cumulative or redundant of the evidence previously of record and that relates to an unestablished fact necessary to substantiate the claim.  The claim to reopen the claim of entitlement to service connection for a cervical spine disability is granted.
ORDER

The reduction in the rating for traumatic arthritis of the right knee, status post menisectomy, from 30 percent to 10 percent, effective from September 1, 2010 to August 15, 2012 was not proper, and restoration of the 30 percent rating for that period is granted.

As new and material evidence has been received, reopening of the claim of entitlement to service connection for a cervical spine disability is granted.


REMAND

With respect to the Veteran's claim of entitlement to service connection for a neck disability and right foot disability, the Board determines that a remand is necessary so that VA examinations may be scheduled.  With respect to the Veteran's cervical spine disability, a March 2010 VA examination offered a negative opinion, based on findings of in service treatment records and post-service medical evidence.  However, at his November 2016 hearing, the Veteran reported having been treated for his neck within a year of discharge and would experience symptoms and receive treatment for his neck multiple times in the years since.  This evidence of continuous symptomatology since service was not considered by the VA examiner.  

With respect to the right foot disability, an August 2010 VA examiner indicated that he could not resolve the issue of etiology of the Veteran's right foot disability without resorting to speculation.  However, the examiner offered no rationale for this conclusion.  In light of the above, additional VA examinations should be scheduled for the Veteran's cervical spine and right foot disabilities.   

In a June 2014 rating decision, the RO denied a claim of entitlement to a rating in excess of 30 percent for the Veteran's right knee disability.  On a VA form 21-526b, Veteran Supplemental Claim for Compensation, received in October 2014, the Veteran indicated the wanted a further increase in the rating assigned, as well as reopening of previously denied increases in the rating.  As the Veteran references previous denials, the Board determines that this submission is best construed as a Notice of Disagreement (NOD) with the June 2014 rating decision, the only prior denial with which it is timely.  In addition, a lay statement dated in November 2016 indicates that the Veteran stopped working early due to his service-connected disabilities, including his right knee, which raises the claim of entitlement to TDIU as part of the increased rating claim.  Rice v. Shinseki, 22 Vet. App. 447 (2009).  The RO did not act upon the October 2014 submission as an NOD; thus, the claim must be remanded for issuance of a statement of the case.  Manlincon v. West, 12 Vet. App. 238 (1999).

Accordingly, the case is REMANDED for the following action:

1.  Issue an SOC in response to the October 2014 notice of disagreement with the denial of an increased disability evaluation for the Veteran's right knee disability in the June 2014 rating decision, including consideration of entitlement to TDIU.  Inform the Veteran of the requirements to perfect an appeal with respect to this matter.  Ensure that any indicated development is completed if the Veteran perfects an appeal with respect to the issue.

2.  Obtain any outstanding records pertinent to the Veteran's claims.

3.  Then, the Veteran should be afforded an examination by a physician with sufficient expertise to determine the nature and etiology of all cervical spine and right foot disabilities present during the period of the claims. 

All pertinent evidence of record must be made available to and reviewed by the examiner, and any indicated tests and studies should be performed.

Based on the review of the record and examination of the Veteran, the examiner should state a medical opinion with respect to each cervical spine and right foot disability present during the period of the claims as to whether it is at least as likely as not (i.e., whether there is a 50 percent or better probability) that the disability originated during active service or is otherwise etiologically related to active service, to include related to the in-service activities and events documented in service treatment records and described in the Veteran's written and oral statements.  

For purposes of the opinions, the examiner should assume that the Veteran is a reliable historian.  The examiner must not ignore the Veteran's competent reports of the claimed in-service injury or of symptoms experienced during active service and since.  

The rationale for each opinion expressed must also be provided.  If the examiner is unable to provide any required opinion, he or she should explain why.  If the examiner cannot provide an opinion without resorting to mere speculation, he or she shall provide a complete explanation as to why this is so.  If the inability to provide a more definitive opinion is the result of a need for additional information, the examiner should identify the additional information that is needed.  

4.  Readjudicate the issues remaining on appeal.  If the benefits sought on appeal are not granted to the Veteran's satisfaction, a supplemental statement of the case should be issued to the Veteran and his representative, and they should be afforded the requisite opportunity to respond.  Thereafter, the case should be returned to the Board for further appellate action.

By this remand, the Board intimates no opinion as to any final outcome warranted.

The Veteran need take no action until he is otherwise notified, but he may furnish additional evidence and/or argument during the appropriate time frame.  See Kutscherousky v. West, 12 Vet. App. 369 (1999).

This REMAND must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).




______________________________________________
T. REYNOLDS
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


